DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 4, 2021 is acknowledged.
Double Patenting
Claims 1-12, 16-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-57 of copending Application No. 16/970205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite providing glass panes, obtaining individual topographic representations of each glass pane, storing/processing the topographical information and pillars for the glass unit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1, the preamble recites “a method of manufacturing vacuum insulated glass units”, however, there do not appear to be any steps of actually making/assembling them? The recitations in the body of the claim appear to recite steps of measuring or obtaining information and storing it about the unit? For example, there are no evacuating steps to form the vacuum unit, no sealing steps to seal and/or any assembling steps to form the unit? Even the last two lines recite identifying pillars but no positive steps of including them in the unit? The claim does not appear to be drawn to the method of making the unit? It seems they are drawn to some sort of observing and/or measuring the unit, and do not include any positive steps of making it? Therefore, the format of the claim is being questioned since it does not appear to be a method of making the unit. In claim 1, line 6, it is unclear as to the scope of the term “estimating” and what the degree thereof is? This is deemed indefinite in scope since one cannot determine the degree thereof? Additionally, what is the scope of the phrase “distance characteristics” recited in line 6? Is this of each pane individually, or the relationship between both panes? In line 8, where is/are the characteristics stored”? Clarification is kindly requested. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        02/25/2021